Citation Nr: 0117354	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  97-28 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for arthritis of the 
hands and knees.

3. Entitlement to an increased evaluation for residuals of 
bilateral pterygium removal, including corneal 
irregularity, currently rated as 10 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran had active service in the Navy from December 1955 
to August 1957.  He then apparently was a member of the Naval 
Reserves until November 1961.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions issued by the Jackson, Mississippi Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
entitlement to service connection for hypertension and 
arthritis of the hands and knees.  The veteran's claim for 
service connection for residuals of bilateral pterygium 
removal, including corneal irregularity, was granted and he 
was assigned a 10 percent evaluation.  The veteran disputes 
that rating and the issues currently in appellate status are 
as listed on the title page.

In August 1998 the Board remanded this case in order for the 
RO to schedule the veteran for a hearing.  The veteran gave 
testimony in support of his claim at a personal hearing held 
at the RO in January 1999.  A transcript of the hearing 
testimony has been associated with the claims file.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Additionally, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
should be applied in the veteran's increased rating claim 
while the case is undergoing development.

In part, because of the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In a Statement of the Case dated in July 1997, the RO 
reported that no service medical records were available for 
review and that the National Personnel Records Center (NPRC) 
had indicated that the veteran's service medical records were 
likely destroyed in the 1973 fire at the NPRC in St. Louis, 
Missouri.  In September 1997, the NPRC provided copies of the 
veteran's service medical records to a United States Senator 
and the records were received by the RO in January 1998.  
However, the Board notes that it does not appear that the RO 
has undertaken any action to attempt to obtain the veteran's 
Naval reserve service medical records.  Specifically, it does 
not appear that the RO has attempted to contact the Naval 
Reserve Personnel Center in New Orleans, Louisiana; the 
Commander of the Naval Military Personnel Command in 
Washington, DC; or the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, where Navy records are 
transferred six months following retirement or separation.  
The Board concludes that an attempt to obtain the veteran's 
reserve service medical records is required.

Additionally, at the January 1999 personal hearing, the 
veteran's wife indicated that the veteran was put on 
medication for hypertension by Dr. Boggan in the 1960's, 
contrary to Dr. Boggan's August 1997 statement that the 
veteran was under his care "from 1974 to 1986 for the 
treatment of hypertensive vascular disease."  Thus, another 
attempt to obtain the veteran's earlier treatment records 
from Dr. Boggan is warranted.  The veteran and his wife also 
indicated that he was treated in either September or November 
1998 at the VA for his arthritis.  However, such records have 
not been associated with the claims folder.  An attempt to 
obtain relevant treatment records from the Jackson VAMC is 
necessary.  Additionally, a June 2000 VA examination 
indicates that the veteran has a history of pterygium removal 
by Dr. Nassar in Jackson, Mississippi, following his 
discharge from service.  Records from Dr. Nassar have not 
been associated with the claims folder, and an attempt to 
obtain them should be made.

Finally, the Board notes that the veteran was afforded a VA 
examination for his hypertension in March 1997.  However, as 
this examination is somewhat dated and does not address the 
question of the relationship, if any, between the disability 
at issue and service, further examination is warranted under 
the new law discussed above.  Similarly, an examination to 
address the veteran's arthritis of the hands and knees is 
also warranted.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all medical professionals who 
have provided him with treatment for 
hypertension, arthritis of the hands and 
knees, and residuals of pterygium 
removal, including corneal irregularity.  
After securing any necessary release, the 
RO should make all reasonable efforts to 
obtain medical records identified by the 
veteran which are not already associated 
with the claims file, including records 
of all treatment provided by Dr. W. 
Boggan (including any records of his 
treatment in the 1960's); records of 
treatment from the Jackson VAMC, dating 
in either September or November 1998; and 
any records from Dr. Nassar in Jackson, 
Mississippi, following the appellant's 
discharge from service.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims folder 
should contain documentation of the 
attempts made.  The veteran should also 
be informed of the negative results.  
38 C.F.R. § 3.159.

2.  The RO should make another attempt to 
secure any available Naval reserve 
service medical records from the Naval 
Reserve Personnel Center in New Orleans, 
Louisiana; the Commander of the Naval 
Military, Personnel Command in 
Washington, DC; and the NPRC in St. 
Louis, Missouri, through official 
channels for the veteran's period of 
service.

3.  The veteran should be scheduled for 
an examination by an appropriate 
specialist in order to determine the date 
of onset of his hypertension.  The 
examiner should review the claims file, 
including all service medical and post-
service medical reports of record, and 
adequately summarize all of the relevant 
history, including relevant treatment and 
previous diagnoses regarding the 
veteran's hypertension.  After reviewing 
the records and examining the veteran, 
the examiner should express an opinion as 
to when veteran's hypertension was first 
clinically manifest.  The examiner should 
comment on the significance of the blood 
pressure readings recorded when the 
veteran was examined in August 1957 prior 
to his release from active service.

4.  The veteran should be scheduled for 
an examination by an appropriate 
specialist in order to determine the 
nature and etiology of any pathology 
affecting his hands and knees.  The 
examiner should review the claims file, 
including all service medical and post-
service medical reports of record and 
adequately summarize all of the relevant 
history, including relevant treatment and 
previous diagnoses regarding the 
veteran's hands and knees.  After 
reviewing the records and examining the 
veteran, the examiner is requested to 
express an opinion as to the following 
questions:

? What is the nature of any 
pathology of the veteran's 
hands and knees?

? 	What is the likely etiology and 
onset date of any pathology of 
the hands and knees found on 
examination?

5.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 and other applicable provisions is 
completed.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

6.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



